Citation Nr: 1204968	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-08 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly pension (SMP) by reason of the need for regular aid and attendance of another person or by being permanently housebound. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from November 1968 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1. The Veteran is not blind or nearly blind in both eyes; is not institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity; and does not need regular aid and assistance to perform activities necessary for daily living.

2. The Veteran is not over the age of 65; he has one nonservice-connected disability considered for pension purposes only, evaluated for pension purposes as 60 percent disabling. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to special monthly pension benefits based on aid and attendance have not been met.  38 U.S.C.A. §§ 1502 , 1513, 1521, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351 , 3.352 (2011).

2. The criteria for entitlement to special monthly pension benefits by reason of being housebound have not been met. 38 U.S.C.A. §§ 1502 , 1513, 1521, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351 , 3.352 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in April 2007.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Veteran was afforded a VA examination with respect to aid and attendance in May 2007.  The Board finds this examination is adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent symptomatology and medical history as well as a physical examination of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159

Analysis

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

On the other hand, where a veteran does not meet the qualifications for pension at the aid and attendance rate, housebound benefits may be applicable.  Housebound benefits are warranted if, in addition to having a single permanent disability rated at 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), a veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when a veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

However, the Court has held that a veteran is entitled to SMP based on housebound status if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered "permanently housebound" as defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006).

In this respect, for housebound benefits, the requirement under § 1521(e) that a veteran have a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness, 20 Vet. App. at 221.  On a separate note, the Court added that in order to be considered "permanently housebound," the requirement that the veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the veteran is simply unable to leave the home to earn a living, as opposed to requiring that the veteran be unable to leave the house at all.  Id. at 222.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's sole nonservice-connected disability considered for pension purposes only is grade II spondylisthesis, with nerve root compression.  In April 2002, the RO granted entitlement to nonservice-connected pension, finding that he is unable to obtain and maintain gainful employment due to this disability.  He is currently 61 years of age. 

Aid and Attendance

As discussed in more detail below, the evidence of record shows that the Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less on both eyes, and that he is not a patient in a nursing home due to mental or physical incapacity.  Moreover, the evidence does not establish that he is in factual need of aid and attendance.  In this regard, the evidence does not indicate that his disabilities render him so helpless as to be unable to attend to the needs of daily living without the regular aid and assistance of another person. 

The record includes a November 2006 VA Form 21-2680, Examination for Housebound Status of Permanent Need for Regular Aid and Attendance.  According to the November 2006 examination report, which was completed by the Veteran's treating VA physician, the Veteran is able to get out of bed, walk around, dress and undress, keep clean and presentable, attend to the wants of nature, feed and bathe himself, and is mentally competent.  Further, the Veteran's physician noted the Veteran is able to walk without the assistance of another person, does not use a cane, walker or other aid for locomotion, and is able to leave the home without limit.  Finally, the Veteran's physician noted daily skilled services were not required.  

In addition, the Veteran was afforded a VA examination in May 2007.  Following a review of the claims file, in conjunction with a physical examination of the Veteran, the VA examiner noted the Veteran's low back pain is aggravated by long periods of sitting.  The Veteran is noted to live alone and is independent in activities of daily living.  He reported that he has a wood stove and is required to carry wood for heat, which requires the assistance of a neighbor.  He is ambulatory without assistance and is able to leave the home at will.  Finally, the VA examiner noted the Veteran is not hospitalized, not permanently bed-ridden, and his vision is grossly within normal limits with corrective limits in place.  In light of these facts, the VA examiner found the Veteran does not meet the criteria for aid and attendance at this time.

The Board has also considered the additional evidence of record, to include statements submitted by the Veteran, his neighbor and housecleaner, as well as additional VA treatment records.  In this regard, the Board acknowledges that the Veteran requires occasional assistance in cleaning his house and chopping and carrying wood to his wood stove.  The Board also acknowledges the Veteran's representative's assertion that the Veteran having presented to a VA appointment disheveled and malodorous may indicate he is unable to attend to keep himself ordinarily clean and presentable or may have an inability to attend to the needs of nature.  However, in considering this assertion, the Board notes that the incident in question appears to be an isolated incident.  In this regard, there is no other indication within the medical evidence of record, nor does the Veteran himself assert, that he is unable to attend to the needs of nature or keep himself clean and presentable.  

There is no question that the Veteran receives some aid from his friends, particularly for cleaning and carrying wood; however, he is independent and can manage his own affairs.  Although he has limited mobility at times, he is nevertheless shown on objective examination to be capable of dressing himself, keeping himself ordinarily clean and presentable, and feeding himself.  He can leave his house without restriction, can provide for his own needs of daily living, and can attend to the wants and needs of nature and protect himself from the hazards and dangers incident to his daily environment. 

For these reasons, the criteria set out for the need for regular aid and attendance in 38 C.F.R. § 3.352(a)  have not been met.  Accordingly, the Board concludes that the requirements for special monthly pension based upon the need for regular aid and attendance of another person have not been met and the appeal is denied. 

Housebound Status

The Board has also considered whether special monthly pension is warranted at the housebound rate.  However, after reviewing the evidence of record, the Board finds that entitlement to SMP at the housebound rate is not warranted in the instant case.  In this regard, the Board again observes that, in order to be entitled to SMP at the housebound rate, in addition to certain service requirements, the Veteran must have: (1) either a single disability rated as 100 percent disabling (not including ratings based on unemployability) or be 65 years of age or older; and (2) have an additional disability or disabilities independently ratable at 60 percent or more or be "permanently housebound" by reason of disability or disabilities.

The Veteran's sole nonservice-connected disability considered for pension purposes is grade II spondylisthesis, with nerve root compression, evaluated as 60 percent disabling.  He does not have a single disability independently rated at 100 percent in addition to his grade II spondylisthesis.  Further, the Board notes the Veteran is 61 years old.  Therefore, the requirement of a disability rated at 100 percent may not be excluded.  See Hartness, 20 Vet. App. at 221.  As such, entitlement to special monthly compensation at the housebound rate is not warranted, and the Veteran's claim must be denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Special monthly pension by reason of being in need of aid and attendance of another person is denied.

Special monthly pension by reason of being housebound is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


